From each of three declaratory judgments the defendant has appealed. [1] In each case the point is made that the trial court had no jurisdiction to determine the validity of Ordinance No. 268 of the City of Piedmont. On the authority of Andrews v.City of Piedmont (No. 6624), ante, p. 700 [281 P. 78], this day filed, the point may not be sustained. In the view we take of the record it is unnecessary to discuss either of the other two points made by the defendant.
Each of the judgments is affirmed.
Koford, P.J., and Nourse, J., concurred.
 *Page 1